By the court.

We have considered this case and are of opinion that executory agreements in writing, not under seal, may, before breach, be discharged and abandoned by a subsequent unwritten agreement, as well in cases wh ere the original contract is required by the statute of frauds to be in writing, as where writing is unnecessary. The law is so laid down in Phillip’s Ev. 444, and seems to be so settled by the cases he cites.
We are therefore of opinion that the verdict must be set aside and a new trial be had.